DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	On 12/17/2021, the Patent Trail and Appeal Board issued a decision in response to Appellant’s Appeal Brief filed 04/06/2020 and the Examiner’s answer mailed 08/03/2020. The Board decision reversed in whole the Examiner’s decision to reject claims 1 – 3 of the instant application.
Claims Status
	Claims 1 – 3 remain
	Claim 3 was previously amended 
	However, in view of the Information Disclosure Statement (IDS) filed 12/03/2021, citing the commonly-owned prior art of TAJIMA et al. (US PGPub. 2016/0288366 A1), the following grounds of rejections are presented.

New Grounds of Rejection
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA et al. (US PGPub. 2016/0288366 A1, cited on IDS dated 12/03/2021; Tajima) in view of Noguchi (US PGPub. 20050069675 A1, of record).
Regarding claim 1. Tajima discloses a manufacturing method of a honeycomb structure (Tajima at [0050-51] discloses an example, wherein a ceramic formed body in the shape of a honeycomb structure by his method (1) of making a ceramic formed body (2), e.g., see Fig. 1, [0029]), comprising: 

a dry mixing step of dry-mixing raw materials to form the honeycomb structure by a batch treatment (“S1,” e.g., see Fig. 1, [0029]), 

a wet mixing step of adding a liquid (“S2,” e.g., see Fig. 1, [0029]), including at least one selected from the group consisting of water, a surfactant, a lubricant and a plasticizer to a dry mixture obtained in the dry mixing step, to perform wet mixing (e.g., see Fig. 1, [0019]), 

a kneading step (“S3”), of kneading a wet mixture obtained in the wet mixing step (e.g., see Fig. 1, [0029]), and 

wherein 
the kneading step includes a liquid re-adding step of further adding the liquid in a process of kneading the wet mixture (e.g., see Fig. 1, [0031] discloses, “the kneading unit 30 has, as its element, a function to further add the liquid 5.”).

However, Tajima is silent to the method comprising, wherein during the dry mixing step; a used forming material passed through the forming step is added as a part of the raw material, to perform dry mixing.

In the same field of endeavor of methods for producing honeycomb structures and honeycomb structures [Abstract], Noguchi discloses a method for producing a honeycomb structure, wherein a recycled raw material (fired or unfired, see Noguchi at [0004]), is reused and incorporated as a part of a starting material – e.g., in the dry mixing step, construing Noguchi’s disclosure at [0020] under the Broadest Reasonable Interpretation [BRI], wherein Noguchi teaches that it is preferred that the recycled raw material is contained in an amount of 1-70% by weight of the starting raw material –   recycled from a recovered material which is produced in the course of production of a 

Noguchi at [0027] discloses that, “A dried honeycomb product made using a cordierite raw material for DPF (diesel particulate filter) was roughly ground by a hammer mill and crushed by a roll crusher and… Next, a starting raw material was prepared by adding 30% by weight of the recycled raw material to 70% by weight of a cordierite raw material, and a binder was added to the resulting starting raw material. This was mixed by a plowshare mixer for 3 minutes, and a pore forming material was added to the mixture, followed by mixing for 3 minutes by a plowshare mixer, adding water by spraying, mixing for 3 minutes and kneading by a sigma type kneader for 60 minutes to obtain a clay.” 

Noguchi at [0004] teaches that for economical production of the honeycomb structures, “it is preferred from the points of improvement of yield and reduction of cost to prepare (recycle) starting raw materials from recovered materials which originate from starting raw materials for honeycomb structures and which are produced during production of honeycomb structures…”

It would have been obvious to a person having ordinary skill in the art, at the time of effectively filing the claimed invention, the modification Tajima’s manufacturing method of a honeycomb structure, wherein during the dry mixing step; a used forming 
One of ordinary skill in the art would have been motivated to combine Tajima in view of Noguchi for the purpose of improving Tajima’s method for the economical production of the honeycomb structures, since Noguchi teaches that by incorporating recovered/recycle materials into the starting raw material for producing honeycomb structures, it is possible to produce honeycomb structures at lower cost with savings on the materials to be consumed in total. See Noguchi e.g., at [0016]. 

Regarding claim 2. Tajima/Noguchi discloses manufacturing method of the honeycomb structure according to claim 1, wherein 
a reuse ratio indicating a mass ratio of the used forming material in a total amount of the dry mixture is in a range of 30% by weight of the recycled raw material to 70% by weight of a raw material (Noguchi at [0027]), anticipating the claimed range of from 20 mass% to 60 mass% mass ratio of the used forming material in a total amount of the dry mixture.  
Since it has been established that it would have been obvious to add the recycled raw material to the raw materials of the dry mixture, as taught by Noguchi, into the dry mixing step of Tajima, it would also have been obvious to one of ordinary skill in the art to use the specific reuse ratio of the used forming material (i.e. 30 % by weight; Noguchi at [0027]), to the raw material amount, as taught by Noguchi for the same reasons as discussed in claim 1. 

Regarding claim 3. Tajima/Noguchi discloses the manufacturing method of the honeycomb structure according to claim 1, except for specifically disclosing, wherein
 a ratio of an amount of the liquid to be added in the liquid re-adding step is in a range of 2 mass% to 10 mass% of a total amount of the liquid added in the wet mixing step and the liquid re-adding step, when a ratio of a total amount of the dry mixture is 100 mass%.
	
However, Tajima discloses at [0009], “it is known that the viscosity of the forming raw material affects the mechanical load (torque) applied to the extrusion machine or the shape of the ceramic formed body after extrusion,” and that the viscosity of the forming raw material is affected by the amount of liquid added to the forming raw material . Tajima further discloses that the production efficiency for extrusion (forming speed) of the final ceramic formed body or the shape of the product (e.g., roundness) is greatly affected by the viscosity of the forming raw material, and that in order to stabilize extrusion behavior during extrusion and to manufacture a ceramic formed body having a controlled product shape, the viscosity of the forming raw material immediately before sending to the extrusion machine has to be made constant (that is, during step 3 of kneading; Fig. 1). [0009].
That is, the amount of liquid added to the forming raw materials directly affects its viscosity, which ultimately helps to control the shape of the extruded bodies.



Moreover, Tajima at [0044] teaches that the addition of the liquid based on the measurement of the formed body shape at any one of the wet mixing step S2 and the kneading step S3 may be made constant, and then the liquid 5 may be added with a predetermined ratio with respect to the additive amount of the liquid 5, preferably adjusted at the kneading step S3 immediately before the extrusion.
  
Therefore, it is understood from Tajima disclosure, that the production efficiency for extrusion and/or the shape of the final ceramic formed body are result effective variables affected by the viscosity of the forming raw materials, which is directly affected by the ratios of the additional liquid being added to the dry raw and used forming raw materials during the kneading step.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify Tajima/Noguchi’s ratio of an amount of the liquid to be added in the liquid re-adding step by routine experimentation, so as to be in a range of 2 mass% to 10 mass% of a total amount of the liquid added in the wet mixing step and the liquid re-adding step, when a ratio of a total amount of the dry mixture is 100 mass%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

One of ordinary skill in the art would have been motivated to discover the optimum or workable ranges of an amount of the liquid to be added in a liquid re-adding step during kneading, for the purpose of optimizing the amount of liquid needed when re-used raw material is added to the starting raw material mixture  (e.g., by controlling the viscosity of the raw forming material, as taught by Tajima), by routine experimentation and by known methods with no change in their respective functions, the combination yielding nothing more than predictable results to one of ordinary skill in the art. An artisan would be motivated to pursue the modification to Tajima/Noguchi, since Tajima teaches that controlling the amount of liquid added to the forming raw materials helps to control the shape of the extruded bodies. Tajima at [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/GREGORY J TRYDER/Director, Technology Center 1700